tcmemo_2007_45 united_states tax_court laura denise seidel petitioner v commissioner of internal revenue respondent docket no filed date laura d seidel pro_se jeremy l mcpherson for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax and a dollar_figure addition_to_tax pursuant to sec_6654 as well as additions to tax unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_6651 and after concessions the issues for decision are whether dollar_figure petitioner received in connection with a settlement of a lawsuit is excludable from gross_income pursuant to sec_104 and whether petitioner is liable for an addition_to_tax pursuant to sec_6654 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed the petition petitioner resided in yuba city california respondent conceded the sec_6651 and additions to tax respondent also conceded that petitioner paid dollar_figure for medical_expenses dollar_figure for taxes dollar_figure for interest and dollar_figure in charitable donations this amount equals settlement proceeds of dollar_figure net of petitioner’s attorney’s fees litigation expenses and the amount_paid to her as wages in 543_us_426 decided over months before trial in this case the supreme court held that as a general_rule when a litigant’s recovery constitutes income the portion of the recovery paid to an attorney as a contingent_fee is included in the litigant’s income at the beginning and the end of the trial pursuant to rule b respondent orally moved to amend the pleadings to conform to the evidence ie to treat the entire settlement proceeds of dollar_figure as income generally we do not consider issues that are raised for the first time at trial see 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989 additionally we denied respondent’s motion as it was prejudicial to petitioner to allow respondent to amend the pleadings this late respondent had sufficient time to amend the pleadings before trial in petitioner was hired by the california state automobile association now american automobile association or aaa she was employed as an insurance claims adjuster and a bodily injury claims adjuster for more than years over the years her workload increased causing her to feel overwhelmed petitioner complained to her supervisors but very little was done to address her concerns as the employment relationship deteriorated and work-related stress mounted petitioner sought medical attention in petitioner was diagnosed with attention deficit disorder add and obsessive compulsive disorder ocd in petitioner was diagnosed with posttraumatic stress disorder these conditions were aggravated by the demands and workload of petitioner’s position again petitioner complained to her supervisors and requested accommodations from her employer regarding her condition these requests were not granted and petitioner eventually became totally unable to perform her work functions petitioner took a series of leaves of absence because she was not able to work under these conditions in petitioner filed a lawsuit against her employer both in california state court and in the u s district_court for the eastern district of california in the district_court petitioner alleged three causes of action employment discrimination on account of mental_disability in violation of the california fair employment and housing act feha cal govt code sec employment discrimination in violation of the americans with disabilities act ada u s c sec and a state law claim based upon the failure to compensate for overtime in violation of california state regulations in her california state court complaint petitioner alleged four causes of action based upon the same facts as the district_court case discrimination on the basis of disability and failure to provide reasonable accommodation for disability feha cal govt code sec failure to provide an environment free of harassment and discrimination in employment feha cal govt code sec retaliation and alleged overtime violations on the part of her employer in both lawsuits petitioner prayed for damages for the loss of wages of earning capacity and of benefits of employment general damages for emotional distress incidental and punitive_damages and reasonable attorney’s fees and costs in march of petitioner and aaa entered into a settlement agreement and general release of all claims that settled all claims between petitioner and aaa settlement agreement the settlement agreement resolved the california state court complaint and the district_court complaint the settlement agreement provided payment to petitioner of the following amounts payable to petitioner with no amounts withheld payable to petitioner as wages with payroll tax withheld payable to petitioner’s attorneys for legal fees and costs with no amount withheld dollar_figure big_number big_number page of the settlement agreement provided that petitioner acknowledges that she considers the payment of the check payable to her without withholdings the dollar_figure payment to be compensation_for personal injury ie emotional distress damages only respondent issued petitioner a notice_of_deficiency for determining that dollar_figure of the settlement was not excludable from her gross_income pursuant to sec_104 opinion i deficiency a burden_of_proof generally the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 petitioner has neither claimed nor shown that she satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioner bears the burden_of_proof see rule a b sec_104 it is well established that pursuant to sec_61 gross_income includes all income from whatever source derived unless otherwise excluded by the internal_revenue_code see 348_us_426 exclusions from gross_income are construed narrowly 515_us_323 the small_business job protection act of sbjpa publaw_104_188 sec 110_stat_1838 amended sec_104 as relevant here to provide sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness sec_104 as amended by the sbjpa generally is effective for amounts received after date sbjpa sec d 110_stat_1839 damages received mean amounts received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs in evaluating whether amounts received pursuant to the settlement agreement are excludable from income pursuant to sec_104 we look to the written terms of the settlement agreement to determine the origin and allocation of the settlement proceeds see 88_tc_834 affd without published opinion 845_f2d_1013 3d cir jacobs v commissioner tcmemo_2000_59 affd sub nom 22_fedappx_967 10th cir petitioner settled her claims against her former employer before trial the parties entered into a written settlement agreement the dispute between respondent and petitioner revolves around the following language in the settlement agreement petitioner acknowledges that she considers the payment of the check payable to her without withholdings to be compensation_for personal injury ie emotional distress damages only the parties agree that this sentence applies to the dollar_figure payment at issue petitioner contends that this language means that the settlement was compensation_for personal injuries including but not limited to emotional distress and that the abbreviation ie means for example respondent argues that the parenthetical phrase personal injury ie emotional distress damages only is a limiting phrase and the abbreviation ie means that is i e is an abbreviation for the latin phrase id est which means that is or that is to say black’s law dictionary 6th ed accordingly we agree with respondent that the parenthetical phrase in the settlement agreement limits and defines the phrase personal injury to mean emotional distress only furthermore the settlement agreement does not contain language indicating that any portion of the settlement was paid for a physical injury or physical sickness thus even if the court were to accept petitioner’s reading of the settlement agreement there is no apportionment of any of the settlement proceeds to a physical injury or physical sickness accordingly we conclude that none of the settlement proceeds of dollar_figure is excluded from gross_income ii addition_to_tax a burden of production sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 116_tc_438 if a taxpayer files a petition alleging some error in the determination of an addition_to_tax the taxpayer’s challenge will succeed unless the commissioner produces evidence that the addition_to_tax is appropriate swain v commissioner supra pincite petitioner challenged the sec_6654 addition_to_tax in her petition accordingly respondent bears the burden of production on this issue b sec_6654 sec_6654 provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax sec_6654 and b each required_installment of estimated_tax is equal to percent of the required_annual_payment which is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent4 of the tax shown on that return sec_6654 and b i and ii in order to if the adjusted_gross_income shown on the return_for_the_preceding_taxable_year exceeds dollar_figure percent is replaced with percent for sec_6654 satisfy his burden of production under sec_7491 regarding petitioner’s liability for the sec_6654 addition_to_tax respondent at a minimum must produce evidence necessary to enable the court to conclude that petitioner had a required_annual_payment under sec_6654 127_tc_200 petitioner credibly testified that she filed a return for respondent however has not provided evidence of the amount of tax shown on the return or that petitioner did not file a return for without this information we cannot determine the amount of the required_annual_payment therefore respondent has not met his burden of production regarding the sec_6654 addition and we conclude that petitioner is not liable for this addition_to_tax in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
